DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed January 8, 2021, for the 16/645,935 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 11 and 13 are noted.
Claims 1-13 and 16-24 are pending and have been fully considered.

Response to Amendment
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required: a solvent deasphalting reactor system having at least one ebullated bed reactor configured for constant catalyst activity.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a heavy solvent [see claim 9] has been interpreted as “pentane or hexane, preferably n-pentane or n-hexane” [see paragraph 0037 of the published application].  A light solvent has been interpreted as propane [see paragraph 0037 of the published application: “…lighter solvents, such as propane…”].

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an atmospheric distillation system” and “fractionation system” in instant claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With respect to claim 12, the claim limitations “atmospheric distillation system” and “fractionation system” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Pitel et al (US 2017/0183575 A1), hereafter referred as Rubin, as evidenced by Lei et al (US 2017/0066979) alone or, alternatively, in view of Arora et al (US 2015/0225657 A1).
Rubin discloses a fuels fraction 127 [figures 1-3; paragraph 0136] (otherwise known as “distilled fractions” in paragraph 0026) that is fractionated downstream of a hydrocracking process, which fractions include marine fuel oil [see paragraph 0026: “[t]he distilled fractions may be cut at various fractionation points to produce:…marine gasoils…or marine fuel oil;…or it may be suitable for use as a marine gasoil meeting the ISO 8217 DMB grade…”; compare to the disclosure in the instant specification concerning the definition of fuel oil bunker as presented in paragraph 0020 of the published application: “The terms ‘bunker oil’, ‘fuel oil bunker’, ‘bunker’, ‘bunker fuel’ and ‘marine fuel’ refer to fuel suitable for use in marine engines. It is defined for example in standards, such as ISO8217…”].  Rubin discloses a method of preparation of the marine fuel oil fraction that is the same as or similar to that of the instant application with the exception vacuum resid fraction or a 950o F+ (510o C.+) fraction formed by another process…can be deasphalted at low severity to form a deasphalted oil. Optionally, the feedstock can also include a portion of a conventional feed for lubricant base stock production, such as a vacuum gas oil” wherein the solvent deasphalting is performed with a n-pentane solvent [paragraphs 0063 & 0069; compare to paragraph 0031 of the published application: “the process for producing a low sulfur fuel oil bunker component from a vacuum residue, comprises (c) solvent deasphalting said vacuum residue and recovery of a deasphalted fraction…” wherein the solvent used in the deasphalting is “preferably, n-pentane or n-hexane” (see paragraph 0037 of the same)].  The solvent deasphalting conditions taught by Rubin include “temperatures rang[ing] from 40o C. to 200o C., or 40o C. to 150o C….The pressure during solvent deasphalting can be from about 50 psig (345 kPag) [3.4 atm] to about 500 psig (3447 kPag) [34 atm]” [paragraph 0073; compare to paragraph 0036 of the published application: “[s]olvent deasphalting is usually carried out under a temperature from 10 to 260o C., such as from 50 to 180o C., and a pressure from 3 to 100 atmospheres”].  The deasphalted oil is subsequently passed to a hydrocracking process that can take place, as previously noted, in “[a]ny type of convenient reactor, such as fixed bed (for example trickle bed) reactors” [paragraph 0077].  Conversely, the instant application discloses “[a]ccording to a preferred embodiment, the residue hydrocracking comprises at least one ebullated bed reactor” [paragraph 0039 of the published application].  However, it is well known that ebullated and fixed beds are art-recognized equivalents for hydroprocessing (such as hydrocracking) reactions [paragraph 0082] with hydrocracking catalysts such as an USY zeolite as evidenced by Lei et al [paragraphs 0082 & 0100; note that Rubin discloses an USY zeolite hydrocracking catalyst in paragraph 0086].  Therefore, at the time of the effective filing date of the instant application, one of ordinary skill in the art would have found it obvious to substitute an ebullated bed for a fixed bed hydrocracking reactor, and the invention as a whole would have been prima facie obvious.  Alternatively, Arora et al, which is concerned with “contacting a heavy distillate hydrocarbon fraction and hydrogen with a zeolite selective hydrocracking catalyst in a first ebullated bed hydrocracking reaction zone” [abstract], which heavy distillate hydrocarbon fraction deasphalted oils [paragraph 0012], discloses the use of ebullated bed hydrocracking reactors with catalysts such as USY zeolites [paragraphs 0017-0018 & claim 9] instead of fixed (or trickle) bed reactors because “trickle-bed reactors have limitations on the rates of diffusion of the gaseous hydrogen-rich phase into the liquid hydrocarbon phase and the diffusion of the liquid hydrocarbon phase containing dissolved hydrogen into the solid catalytic phase. There are also difficulties of controlling the temperature rises, loading the catalyst, and the varying product quality as a result of continual catalyst deactivation over a cycle. There may also be fouling/plugging of the catalyst in the inlet zones, attrition of the catalyst particles due to the kinetic energies of the entering liquid and gaseous streams along with plugging of the pore mouth of the active catalyst sites” [paragraph 0003].   Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the process of Rubin with the ebullated bed hydrocracking reactor of Arora et al to attain a high degree of conversion (at least 70% [paragraph 0021]) and eliminate the limitations incumbent with fixed or trickle bed reactors, and the invention as a whole would have been prima facie obvious.  Now, with respect to the limitations regarding the marine fuel oil fraction of modified Rubin, since the method of preparation is the same or similar to that of the instant application, it is expected, absent evidence to the contrary, that the properties of the marine fuel oil fraction are the same or similar as well.  Note that the instant application does not discuss hydrocracking conditions or the type or conditions of a separator/fractionator for the hydrocracked product.  Consequently, it appears that those parameters are not necessary for the production of the claimed low sulfur fuel oil bunker component of instant claim 1 and, since the method of preparation of the marine fuel oil fraction of modified Rubin is the same as or similar to the method of preparation of the low sulfur fuel oil bunker component, the physical properties of each should be the same or similar as well.  This assertion applies to instant claims 2-7 and 16-21 as well.
Further, with respect to claim 7, the disclosure of the vacuum resid fraction and vacuum gas oil feedstock to solvent deasphalting renders obvious the atmospheric and vacuum distilling steps of the instant claim and the atmospheric distillation system and vacuum distillation unit of instant claim 12.  Further, note that Arora et al discloses that fixed bed reactor have limitations with continual catalyst deactivation over a cycle [see discussion above].  The inference is that ebullated beds do not have the same limitation.  Consequently, the limitation of constant catalyst activity would have been obvious to one of ordinary skill in the art with regard to modified Rubin.  Of course, it goes without saying that the marine fuel oil fraction or maring gasoil of Rubin corresponds to the low sulfur fuel oil bunker component of the instant application.
With respect to claim 10, note that Rubin discloses “suitable solvents can include C3 hydrocarbons, such as propane” [paragraph 0069].
With respect to claim 11, Rubin discloses “a portion of the hydrocracking catalyst can be contained in a second reactor stage” [paragraph 0090].

Response to Arguments
Applicant's arguments filed January 8, 2021, have been fully considered but they are not persuasive. 
With respect to the objection to the specification, applicant has argued “[a]t least p. 8, 1l. 23-34 demonstrates clear support and antecedent basis for the claims. That section recites: 
‘[a]ccording to a preferred embodiment, the residue hydrocracking comprises at least one ebullated bed reactor. Ebullated bed reactor is a hydrocracking process upgrading heavy feed utilizing an ebullated or expanded catalyst bed. Feed enters the reactor at the bottom and moves upward towards the reactor exit. In the presence of hydrogen and catalyst, reactor, the feed is converted into distillate products (vacuum gas oil, diesel, kerosene and naphtha).  A constant catalyst activity is maintained throughout the run by continuous addition and removal from the reactor. This also has the advantage of no pressure drop buildup over the reactor as would be the case with fixed bed residuum hydrocracking units.  Ebullated bed reactor reactor is therefore especially suitable for continuous processes of heavy hydrocarbon feeds which contain high quantities of metals and solids. Ebullated bed reactors are on market and available from several providers.’ 

Application as filed, p. 8, 11. 23-34. At least this section demonstrates clear support and antecedent basis for ‘a solvent deasphalting reactor system having at least one ebullated bed reactor configured for constant catalyst activity.’ A person of ordinary skill in the art would readily appreciate that these claim terms are clearly supported by the specification [see pages 7 and 8 of the remarks].
Applicant’s argument is not persuasive because the assertion is clearly false.  For example, the section which the applicant relies upon for support in instant claim 12 that “a solvent deasphalting reactor system [has] at least one ebullated bed reactor configured for constant catalyst activity” (i.e., p. 8, 1l. 23-34), is residue hydrocracking instead, not solvent deasphalting.  Applicant is encouraged to review p. 8, 1l. 23-34 and find any mention of solvent deasphalting.  To the contrary, the instant specification clearly discloses “[t]he solvent deasphalting as a pretreatment to the hydrocracking contributes to process run-ability through lower sulfur and nitrogen levels” [page 6 of instant specification] and “solvent deasphalting (SDA) is here referred to a separation process, wherein asphaltenes are separated from lighter hydrocarbons by physical means, with solvent” [last paragraph on page 7 of the instant specification].  Since solvent deasphalting is a separation by physical means, there is no reactor (ebullated or otherwise) since a reactor involves a chemical change.
Applicant has argued “[t]he application as filed at p. 9, ll. 29-31 discloses features related to atmospheric distillation system. Figs. 2 and 3 and the related disclosure at p. 11, ll. 1-11 also provides support. Example 1 on p. 13 provides further support.  The application as filed at p. 10, ll. 4-24 discloses features related to a fractionation system” [see bottom of page 9 of remarks].
Applicant’s argument is not persuasive because the assertions are clearly false and/or nonsensical.  Page 9, lines 29-31 of the instant application recites “[a]tmospheric distillation and vacuum distillation are well known processes in oil refining. In a refinery crude oil is first distilled into fractions by atmospheric distillation. The residue from atmospheric distillation is further distilled by a vacuum distillation process using a reduced pressure to provide vacuum gas oil and bottom fraction called vacuum residue.”  Note that said lines disclose nothing of an atmospheric distillation system.  If the atmospheric distillation system consists only of an atmospheric distillation column then such should be made clear.  Since applicant has directed the Examiner’s attention to the aforementioned lines, one might infer that the atmospheric distillation system comprises a vacuum distillation process, which is obviously not conducted at atmospheric pressure and would appear to be inapposite to an atmospheric distillation system.  Additionally, the drawings appear to suggest that the atmospheric distillation system and vacuum distillation are separate since the former is depicted by reference element 1 and the latter by reference element 2.  Furthermore, the assertion by applicant that figures 2 and 3 of the drawings provide support for the features for the atmospheric distillation system is clearly nonsense since reference element 1 is an empty box, and an empty box does not provide support for a system for upgrading a vacuum residue can be defined comprising at least: a solvent deasphalting reactor system for contacting a vacuum residue fraction with a solvent to produce a deasphalted fraction; a residue hydrocracking system for contacting the deasphalted fraction and hydrogen with a hydrocracking catalyst, to produce an effluent; a separator and fractionation system for separating the effluent to recover a low sulphur fuel oil bunker component…”  If applicant believes the features of the aforesaid systems are clearly disclosed in the instant specification, to further prosecution of the instant application, the Examiner suggests that applicant clearly list out said features in the next response and disclose where said features may be found in the instant specification.
Applicant has argued “[t]he Office has failed to cite any passage disclosing all the features of the present product claim 1 or process claim 7.  Rubin-Pitel does not disclose, teach, or suggest any of the following: kinematic viscosity at 50°C between 180 and 400 mm2/s; density at 15°C between 0.920 and 0.991 g/cm3; acid number of less than 1 mg KOH/g; and total sediment accelerated (TSA) of at most 0.1 wt-%, and sulfur content of less than 0.5 wt-%, of a total low sulfur fuel oil bunker component weight…Claims 1 and 7 are thus nonobvious and patentable over the cited art” [see pages 10-12 of remarks].
Applicant’s argument is not persuasive because applicant has not made any showing that the sufficiency argument “since the method of preparation is the same or similar to that of the instant application, it is expected, absent evidence to the contrary, that the properties of the marine fuel oil fraction are the same or similar as well” is false.  That is, in the prior Office action as well as the current Office action, the following sufficiency argument has been made: “if the method of preparation is the same or similar to that of the instant application, then the properties of the marine fuel oil fraction are the same or similar [to the new and useful process, machine, manufacture, or composition of matter):”  Next, with respect to applicant’s discussion regarding paragraph 0036 of Rubin, the whole discussion is irrelevant.  The discussion mentions T10 distillation points, T90 distillation points % saturates, carbon aromaticity index, and Conradsen carbon content.  None of the preceding properties is a limitation in any of the claims.  The kinematic viscosity is a limitation of the claims; however, paragraph 0036 discloses that the kinematic viscosity at 100o C ≥ 15cSt (or mm2/s).  Since viscosity of liquids generally increases with decreasing temperature, then it is expected that the kinematic viscosity at 50o C is also ≥ 15cSt; indeed it may be ≥ 25cSt or ≥ 100cSt.  However, the range taught by Rubin likely subsumes the claimed limitation.  Finally, the density is also a limitation of the claim; however, the limitation is the density at 15o C.  The arguments are directed to the density at 70o C.  It is well known in the art that density of liquids typically decreases with increased temperature.  Therefore, applicant’s assertion, without any evidence, that the density of the marine fuel oil fraction at 70o C is indicative of distillate type bunker and that said fraction would not have a density at 15o C within the recited range is baseless and the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
February 19, 2021